Citation Nr: 1724728	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  11-16 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for chronic low back pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1972 to October 1974.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2012, a travel board hearing was held before the undersigned in Pittsburgh, Pennsylvania.  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal was remanded by the Board in June 2014 for further development of the evidence.  This was accomplished and the case has been returned for further appellate consideration.  


FINDING OF FACT

Throughout the appeal, the Veteran's low back disorder has been manifested by arthritis with forward flexion limited to, at worst, 75 degrees due to pain; without guarding, muscle spasm, ankylosis, or signs of intervertebral disc syndrome (IVDS).  


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent for chronic low back pain have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5342 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in August 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination, most recently in July 2014.  (While the Veteran was afforded a VA examination for the purpose of eligibility for aid and attendance benefits for pension purpose in June 2015, that examination did not discuss disability associated with the Veteran's service-connected low back disorder.)  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2016).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Low Back Disability 

The Veteran contends that his service-connected low back disability, chronic low back pain, is more disabling than currently evaluated.  During testimony at the Board hearing in March 2012, he asserted that his disability caused sciatic pain radiating down his legs, particularly the right, and that he has incapacitating episodes of low back pain.  

Service connection for chronic low back pain was granted by the RO in a February 1975 rating decision.  The 20 percent initial disability rating was awarded under the provisions of old Code 5292.  The Veteran claimed an increased rating in June 2009.  The 20 percent rating was continued under revised Code 5242.  (The schedule for rating disabilities of the spine was revised effective September 26, 2003.)  It is further noted that the Veteran's 20 percent rating has been in continuous effect for over 20 years.  A disability rating that has been continuously rated at or above a certain percentage for at least 20 years is a protected rating.  A protected rating cannot be reduced, let alone eliminated, absent a showing of fraud.  38 C.F.R. § 3.951.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 (effective September 26, 2003) provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for  Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2016).

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2016).  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

An examination was conducted by VA in August 2009.  At that time, the Veteran related that his low back pain had become more and more of a problem since service, but he was not on current treatment.  He reported that daily pain had started about two years earlier, which began at a level of 8/10 in the morning, but reduced to 5/10 with a hot shower and Motrin or Aleve.  He denied radicular pain or burning, numbness or tingling down either leg.  He denied any flares.  He worked six days per week driving heavy equipment.  He restricted lifting to less than 40 pounds.  He did not use assistive devices.  On examination, there was no pain on deep palpation of the spine until reaching the belt line.  There was no paravertebral muscle spasm or CV tenderness.  Pain was rated as 8/10, without analgesia; thus, all initial movements caused pain.  Forward flexion was from 0 to 90 degrees, extension was from 0 to 15 degrees, lateral flexion was from 0 to 40 degrees without increased pain and rotation was from 0 to 30 degrees without increased pain.  Distracted straight leg raising tests were negative bilaterally.  Straight leg raising caused increased pain at 20 degrees on the right and 45 degrees on the left.  There was no muscle waiting or atrophy beyond the Veteran's slim habitus.  Muscle tone and sensation were adequate.  The Veteran was slightly stiff when first arising from the chair and gait was somewhat antalgic and bent over, which resolved after approximately six feet of walking.  Tandem walking was steady and Romberg testing was negative.  Repetitive range of motion increased pain and demonstrated weakness, fatigability, lack of endurance, and lack of coordination with a further decrease of 10 degrees in range of motion.  X-ray studies of the lumbar spine showed minimal degenerative changes at L2-3 and L5-S1.  The diagnosis was minimal arthritis of the lumbar spine.  

VA outpatient treatment records dated in December 2012 and April 2014 show that the Veteran was seen for increasing complaints of back pain.  In December 2012, it was noted that the back pain was limiting his ability to work.  In April 2014, the assessment was that the pain was recently worsening likely as a result of a lack of medications.  

An examination was conducted by VA in July 2014.  At that time, the diagnosis was degenerative arthritis of the lumbar spine.  The Veteran stated that since the August 2009 examination his back disorder had worsened.  He treated this with pain medication of tramadol and ibuprofen that he took daily.   He had no history of back surgery, injections, or physical therapy.  He denied any home exercise program.  He reported using a cane occasionally for unrelated left lower leg pain, which had been present for a couple of years, but not caused by or aggravated by his low back condition.  He reported a constant low back pain of 8-9/10 intensity that was throbbing and achy.  Pain medication decreased the intensity to a 4-5/10 dull, achy pain.  He denied worsening flare ups.  He reported he was no longer able to lift heavy objects due to his low back condition and reported he could no longer drive a truck due to the bouncing around that he experienced as a truck driver.  He drove to the examination today.  He denied radiculopathy symptoms and no radiculopathy today on examination   The most recent treatment records were dated in April 2014 and showed a worsening likely due to lack of medications.  He reported no flare-ups that impacted the function of the thoracolumbar spine (back).  Range of motion was forward flexion to 90 degrees, with objective pain at 75 degrees.  Extension was to 30 degrees, with objective pain at 30 degrees.  Right lateral flexion was to 30 degrees, with painful motion beginning at 30 degrees.  Left lateral flexion was to 30 degrees, with pain beginning at 30 degrees.  Rotation was to 30 degrees, bilaterally, with pain beginning at 30 degrees, bilaterally.  The Veteran was able to perform repetitive use testing without additional loss in range of motion.  There was no functional loss or impairment.  There was pain in the paravertebral lumbar area, but no muscle spasm that resulted in an abnormal gait or spinal contour.  There was no guarding of the thoracolumbar spine.  Muscle strength testing was normal without muscle atrophy.  Deep tendon reflexes were normal and equal.  Sensory examination was normal throughout.  Straight leg raising tests were negative bilaterally.  There were no radiculopathy symptoms or signs.  There was no ankylosis of the spine.  There were no other neurologic signs or symptoms of IVDS.  As noted, the Veteran did use a cane for unrelated left lower leg pain.  Imaging studies showed a facet hypertrophy and osteophytosis in the lumbar spine due to degenerative disease.  The immpression was osteopenia and degenerative changes.  The examiner remarked that the Veteran had worked as a truck driver and mechanic, but had retired two to three years ago.  He stated that he did odd jobs in his garage, working on small projects.  He liked to spend time with his grandchildren and was able to perform his activities of daily living without difficulty.  The examiner opined that the Veteran's low back condition would not preclude employment, especially in a sedentary capacity  The examiner also commented that an additional loss of 5 to 10 degrees of range of motion could be expected during a flare-up or when the joint was used over a period of time.  

For the Veteran to qualify for a rating in excess of his current 20 percent, either limitation of forward flexion to 30 degrees or less or ankylosis of the lumbar spine would have to be demonstrated.  Throughout the appeal, the Veteran's low back disorder has been manifested by forward flexion limited to, at worst, 75 degrees due to pain, without guarding, muscle spasm or ankylosis.  There are no signs of IVDS.  While arthritis has now been documented in the low back, without limitation of forward flexion to 30 degrees or less, this warrants no more than a 20 percent rating.  See 38 C.F.R. § 4.71a, Code 5003.  As such, the criteria for a rating in excess of 20 percent are not shown.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased rating for chronic low back pain, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's low back disability is rated on pain that limits motion and includes a rating for arthritis that directly corresponds to the schedular criteria for the 20 percent evaluation for a back disability (Code 5242), which also incorporates various orthopedic factors that limit motion or function of the low back.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  It is significant to note that the Veteran's back disorder has been continuously rated at 20 percent for over 20 years and is protected.  As the Veteran's symptoms mirror those of the rating criteria, the Board finds that the assigned schedular rating is adequate to rate the Veteran's low back disability, and no referral for an extraschedular rating is required.  

Finally, while the Veteran is not employed, a total rating based on individual unemployability (TDIU) is not for consideration.  The Veteran's low back disorder is his sole service-connected disability and the evidence of record shows that it would not prevent his ability to maintain employment.  Therefore, the matter of entitlement to a TDIU rating is not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 20 percent for chronic low back pain is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


